Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/21/2021 has been entered.

The claims 1 and 30-31 have been amended; claims 2, 10, 12, 22-23, 26 and 28-29 have been cancelled; and claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31 are pending.

Response to Amendment
Applicant’s arguments and amendments have been considered. However, the rejection under 101 remains and is updated below.
Applicant’s arguments and amendments have been considered. However, the rejection under 103 remains and is updated below.

Response to Argument
With respect to the 103 argument, Applicant argues that the cited reference Kitts does not teach “classifying the interactions identified in the collected data which are identified as not having been caused by the advertisements by analyzing and filtering the collected data in combination with the stored data” (See Remarks at pg. 11). Specifically, Applicant argues that the wording of the claim 1 does not state the filtering in or out but rather the allocation of interactions so that the interactions can all be taken into account when generating the data representations (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner first notes that the aforementioned claim (Kitts: Figs. 1.1-4, 11 and 16 and ¶0077-0083, 0205-0210, 0220-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography [advertisement is a television media event, see ¶0083]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See Fig. 14 and ¶0205-0210: Data is aggregated and loaded into databases. In an experimental method, control groups with similar demographics as a test group can be established. The experimental method tests the effectiveness of media events, such that the test group’s interactions are affected by the television campaigns and the control group’s interactions are not caused or impacted by the television campaign. See Fig. 14 for time scale visualization. See ¶0220-0222: Additionally, a report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. For example, conversion events that appear in the web channel that have been identified as being due to a media event on television can be removed [not being caused] from the report in order to remove disruptive impact of television from the web channel. Examiner notes that television media includes both visual and audible media.);

Also, with respect to the 103 arguments, Applicant argues that it would not be obvious to combine Chittilappilly with Kitts, such that the models utilized in Chittilappilly “provides no feedback on the success or otherwise of specific advertisements and therefore could not be used to fill in the fundamental flaws in the Kitts system” (See Remarks at pgs. 11-12). However, Examiner respectfully disagrees. Examiner first notes that Chittilappilly does in fact determine the effectiveness of measured responses to advertisements, which is feedback to the success of specific advertisements (See at least the Abstract of Chittilappilly).  Also, Examiner notes that the Chittilappilly’s measured and collected data of marketing and advertising events as well as the temporal characteristics, such as delays, of marketing and advertising events incorporated in Kitts would serve Kitts’ pursuit of measuring marketing events to accurately predict conversions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly, since both Kitts and Chittilappilly are directed towards features of measuring and predicting response to advertising and marketing events, and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Also, with respect to the 103 arguments, Applicant argues that with respect to Balakrishnan, “there is no disclosure of the provision of reports to the particular company or organization of the success of their advertising campaign which has occurred and may continue to occur, with the baseline being adapted to provide a “live” report of the success of the advertising as time passes” (See Remarks at pg. 12). Examiner notes that the claims do not require or suggest “the provisioning of reports to the particular company or organization of the success of their advertising campaign which has occurred and may continue to occur.” Therefore, the argument is moot. In relation to the claim language, “to the adaptation of the baseline in relation to the said collected user response data so as to provide a 

Also, with respect to the 103 arguments, Applicant argues that Horowitz does not disclose the amended features of claims 1, 30 and 31 (See Remarks at pgs. 12-13). Particularly, Applicant argues that Horowitz does not provide a “real time or live representation of the success of the advertisements of an organization which are placed on a number of different platforms and most of which do not have an ability for a user “click” purchase selection to be made but rather require intermediate steps to be undertaken by the user to achieve the purchase” (See Remarks at pg. 13). Examiner notes that the amended claim limitations do not recite or suggest “advertisements of an organization which are placed on a number of different platforms and most of which do not have an ability for a user “click” purchase selection to be made but rather require intermediate steps to be undertaken by the user to achieve the purchase” (See Remarks at pg. 13). Further, Horowitz discloses a conversion rate that measures the effectiveness of an advertisement specific to the organization. See the following updated rejection of the amended limitations in claim 1 below: (Horowitz: Fig. 2 and ¶0036-0040: A conversion rate measures the effectiveness of an advertisement as it calculates the rate in which an interaction (i.e. a purchase, click, etc.) is outputted from an advertisement specific to an advertiser. The conversion rate is updated in real-time as the advertisement conversions are occurring or after a predetermined period of time or predetermined number of conversion.).

With respect to the 101 arguments, Applicant argues that independent claims are “very detailed in terms of the steps performed using the collected user response data and the reference data in relation to the advertisements such that the claims now set out the specific steps of the technical solution to how and why the collected data is processed in order to arrive at an inventive, patentable and meaningful solution to enable the organization which placed the advertisements to gauge its effectiveness” (See Remarks at pg. 13). However, Examiner notes that, even though the amended 

Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  Claims 1 and 30 recite “the method includes identifying the length of a time lag” and “the method includes the step of a continual adaptation of the baseline,” respectively. Claims 1 and 30 already recite “a method of utilizing data relating to one or more advertisements.” Therefore, there is no need for the redundant claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 30 and 31 recite the limitation "allocating the data which has been collected." There is insufficient antecedent basis for this limitation in the claim. Claims 1, 30 and 31 disclose “identifying... for collecting data from one or more sources.” However, claims 1, 30 and 31 do not recite an active step of collecting data.

Claims 1, 30 and 31 recite the limitation "storing data in storage indicating the occurrence of said one or more advertisements." There is insufficient antecedent basis for “indicating the occurrence” in this limitation in the claim. 

Claims 1, 30 and 31 recite the limitation "creating a base line… the baseline value being dynamically adapted over time." It is unclear if “the baseline value” is referring to the limitation, “a sequence of time related values,” or if the “baseline value” is a stand-alone value. Accordingly, there is insufficient antecedent basis for “the baseline value” in the claims. 

Claims 1, 30 and 31 recite the limitation "the baseline value being dynamically adapted over time … and time shifting the position of said windows." There is insufficient antecedent basis for “time shifting the position of said windows” in the claims. 

Claim 1 recites the limitation "the method includes identifying the length of a time lag between the occurrence of the advertisement." There is insufficient antecedent basis for “the length of a time lag” in the claim. 

Claims 1, 30 and 31 recite the limitation "said classifying step… the effectiveness of the said one or more advertisement which are specific to that said organization." There is insufficient antecedent basis for “the effectiveness of the said one or more advertisement” in the claims. 

Claims 3-9, 11, 13-21, 24-25, 27 depend on Claim 1 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In accordance with Step 1 of the “2014 Interim Eligibility Guidance Quick Reference Sheet,” (http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf), it is first noted that the claimed methods recited in claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31  are directed to a potentially eligible category of subject matter (i.e., processes). Thus, Step 1 is satisfied with respect to claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31.

In an accordance with Step 2A, Prong One, Claims 1-12 and 15, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):
identifying a specific URL, landing website, phone number or a coupon utilized by one or more users, for collecting data from one or more sources including an internet site, phone access, smartphone application or a physical purchase of a product, offered by said organization; 
which data relates to one or more actions with said organization by one or more users with respect to the said one or more advertisements, allocating the data which has been collected to predefined time intervals,
data… indicating the occurrence of said one or more advertisements in terms of time at which the one or more advertisements were displayed to one or more users via said television channel or channels, radio channel and the internet via television, display screens and/or speakers and geographical accessibility of said television channel or channels, radio channel and the internet on which said one or more advertisements are displayed,; 
one or more advertisements and the geographical accessibility of the one or more advertisements; wherein the said actions identified in the collected data are determined to have been caused by and be a response to the said one or more advertisements; 
classifying the actions identified in the collected data which are identified as not having been caused by the advertisements by analyzing and filtering the collected data in combination with the stored data; 
creating a base line which is a sequence of time related values which indicate a level of the collected data which indicate a level of the collected data which is indicative of user general activity at the predefined times or time intervals and related to the said organization and which is not attributable to the said advertisement, the baseline value being dynamically adapted over time, by using a scalable modulated window for a particular time interval and time shifting position of said window and for each time shifted position the appropriate baseline value for that time interval is calculated so that there are calculated different baseline response levels for different time intervals to thereby create a collection of time-scale representations with selected resolutions for the user response to said one or more advertisements placed by said organization and the method includes identifying the length of a time lag between the occurrence of the advertisement and the user response data relating thereto being collected and taking said measured time lag into account in said classifying step and providing to the said organization via said time scale representations a visual real-time updated indication of the effectiveness of said one or more advertisement which are specific to that said organization during and after transmission of said one or more advertisements; 
the method includes the step of a continual adaptation of the baseline in relation to the said collected user response data so as to provide a live or near real time indication of reaction to the said one or more advertisements;
said reaction including direct interactions with the said one or more advertisements and intermediate user interactions resulting from the said one or more advertisements in the form of use of the said landing website, phone number or coupon and visually indicate the effectiveness of the said one or more advertisements which are specific to that said organization during and after transmission of said one or more advertisements;
and wherein one or more filter steps are performed on the said user response data to filter the said user response data into different levels of granularity with the data representing direct user responses to an advertisement having the finest granularity and providing a clear indication of relevance with respect to a particular preceding advertisement display and user response data relating to a response to a brand shown on said one or more advertisement having the coarsest granularity as it relates to a user response received some days after the display of said one or more advertisements said direct user responses including user interactions with the one or more advertisements and intermediate user interactions resulting from the one or more advertisements in the form of use of the said landing website, phone number or coupon thereby providing to the said organization via said time scale representations a visual real-time updating indication of the effectiveness of the said one or more advertisements which are specific to that said organization during and after transmission of said one or more advertisements;

The above-recited limitations viewed as an abstract idea is certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk);  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, and in order to clarify claim interpretation, the collection and analysis of user response behavior data is a method of analyzing user behaviors to enable an organizing in advertising and marketing efforts, which is a certain method of organizing human activity. 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of storage; a computer processing unit; and an electronic display for receiving data; collecting data (i.e. collecting data from one or more sources; etc.); storing data (i.e. storing data in storage indicating the occurrence of said one or more advertisements; etc.) performing computations; displaying data (i.e. displaying on an electronic display the one or more advertisements; etc.) and repeating steps are merely implementing the abstract idea steps of valuing an idea (“collecting and storage; a computer processing unit; and an electronic display to receive and process data resulting from this kind of organizational and mathematically-based (i.e. creating a base line which is a sequence of time related values, etc.) analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – a storage for storing data; a computer processing unit; an electronic display for displaying one or more advertisements; and displayed to one or more users via said television channel or channels, radio channel and the internet via television, display screens and/or speakers and geographical accessibility of said television channel or channels, radio channel and the internet on which said advertisements are displayed. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation (i.e. well understood, routine and conventional activities) and that the additional elements do not recite significantly more, it is noted in the MPEP, the courts have recognized that “automating mental tasks;” “receiving, processing, and storing data” (i.e. displaying one an electronic display the one or more predetermined events and geographical accessibility; storing data indicating the occurrence of sad one or more predetermined events; etc.) and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the MPEP, Examiner reasonably interprets the additional elements as generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.



Claims 3-9, 11, 13-21 and 24-25 recite limitations which further limit evaluating collected predetermined event data related to visual and/or audible media.

Claim 27 recite limitations directed to the type of collected data.

Using a computer to perform the data processing, storing or displaying is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, 13-21, 24-25, 27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (United States Patent Application Publication, 2012/0054019, hereinafter referred to as Kitts) in view of Chittilappilly et al. (United States Patent Application Publication, 2015/0186925, hereinafter referred to as Chittilappilly) in further view of Balakrishnan et al. (United States Patent Application Publication, 2014/0109123, hereinafter referred to as Balakrishnan) in even further view of Horowitz et al. (United States Patent Application Publication, 2005/0097204, hereinafter referred to as Horowitz). 

As per Claim 1, Kitts discloses a method of utilizing data relating to one or more advertisements connected to an organization which occur in a television channel or channels, radio channel and the internet presented on a television, display screen and/or speakers (Kitts: See ¶0035-0037 for web conversion and phone data associated with the television advertising. The advertisement may be an ecommerce organization for example.) said method comprising: 

a)	identifying a specific URL, landing website, phone number or a coupon utilized by one or more users, for collecting data from one or more sources including an internet site, phone access, smartphone application or a physical purchase of a product, which data relates to one or more actions with said organization by one or more users with respect to the said one or more advertisements, allocating the data which has been collected, to predefined time intervals (Kitts: Figs. 1.1-4 and ¶0078-0099, ¶0106-0111: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations [sources] to ensure accurate representation for users (See Fig. 1.1-1.9 and ¶0078-0099) Each media event has the following identified attributes: date; product that was advertised; media cost amount; geography or market (e.g., Boston vs Philadelphia); advertising creative, which is the actual video that was shown. The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series [time interval]. An output to a media event may be a response to the particular media even instance. The response event may be a conversion event where a customer takes an action (i.e. buys a product where an organization is an ecommerce company) in response to the media event. Each response event has a variety of attributes including: a) Date; b) Customer; c) address (e.g., Pleasant Street, Philadelphia); d) phone number; e) credit card; f) email; g) product that was purchased; h) sale amount; i) other information, e.g., transcripts, and so on. In order to attribute responses to spots, the system may need at least some responses which are known to be linked to spots--i.e. where the attribution is known.  This can be done in the following ways: A special URL is created and seeded into the advertisement and only used for the television advertisement; an offer can be added to the advertisement; a unique toll-free phone number (TFN) is seeded into the television advertisement [identifying a URL, website, phone number or coupon used by a user to identify source of a response, such as purchasing a product] (See ¶0106-0111).); 

b)	storing data in storage indicating the occurrence of said one or more advertisements in terms of time at which one or more advertisements were displayed to one or more users via said television channel or channels, radio channel and the internet via television, display screens and/or speakers and geographical accessibility of said television channel or channels, radio channel and the internet on which said one or more advertisements are displayed (Kitts: Figs. 1.1-4 and ¶0070-0099: Television media event data (e.g., television airing at a particular time [in combination with display of predefined event], on a particular station [television channel], within a particular geography [geographical accessibility]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). As an example, a media event instance may be an advertisement, such as on 10/10/2009 there was an airing at 8:30 pm on FOX for a particular advertisement (See ¶0078-0083). The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases.);

c)	displaying on an electronic display the one or more advertisements and geographical accessibility of the one or more advertisements wherein the said actions identified in the collected data are determined to have been caused by and be a response to the said one or more advertisements(Kitts: Figs. 1.1-4, 11 and 16 and ¶0075-0083, 0200-0210, 0220-0222: Television media event data (e.g., television airing at a particular time [display advertisement], on a particular station, within a particular geography [geographical accessibility of advertisements]). is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9).  Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series. The media event inputs trigger output responses which indicate a probability that a particular conversion event caused by the media event. A report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. See ¶0075-0076, where a presentation layer presents the report via graphical tools [displaying].);

d and e)	classifying the interactions identified in the collected data which are identified as not having been caused by the advertisements by analyzing and filtering the collected data in combination with the stored data… and said classifying step and providing to the said organization via said time scale representations a visual … indication of the effectiveness of said one or more advertisement (Kitts: Figs. 1.1-4, 11 and 16 and ¶0077-0083, 0205-0210, 0220-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography [advertisement is a television media event, see ¶0083]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See Fig. 14 and ¶0205-0210: Data is aggregated and loaded into databases. In an experimental method, control groups with similar demographics as a test group can be established. The experimental method tests the effectiveness of media events, such that the test group’s interactions are affected by the television campaigns and the control group’s interactions are not caused or impacted by the television campaign. See Fig. 14 for time scale visualization. See ¶0220-0222: Additionally, a report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. For example, conversion events that appear in the web channel that have been identified as being due to a media event on television can be removed [not being caused] from the report in order to remove disruptive impact of television from the web channel. Examiner notes that television media includes both visual and audible media.); and

Kitts does not explicitly disclose, however Chittilappilly discloses:

e)	creating a base line, using a computer processing unit, which is a sequence of time related values which indicate a level of the collected data which is indicative of user general activity at the predefined times or time intervals and relating to the said organization and which is not attributable to the said one or more advertisements, the baseline value being dynamically adapted over time, (Chittilappilly: Figs. 1A-5B and ¶0111-0126: An unsupervised model training flow results in a baseline trained model, whereas a model developer takes a set of experiments and exogenous variables as input [indicative of collected data]. Exogenous variables serve to eliminate or attenuate effects that are deemed to be independent [not attributed to the stimulus] of the stimulus (e.g. whereas a stimulus may be an advertisement, see Fig. 1A) included in the experiments. A baseline trained model is the baseline for a correlation technique for modeling a time-series where data values are weighed over time. Further, a model validator compares the predicted responses of the learning model to the measured responses from the response vectors captured empirically, and if a sufficient confidence and/or precision and/or recall is determined, then the learning model is deemed validated. A decision might indicate changes, and path is taken for remedial steps. Remedial steps might include performing correlations with different parameters and/or including or excluding exogenous variables. Model validation can occur over time.  See brand or organization in Fig. 3. See iterative and adaptable process in Figs. 5A-5B, whereas changes are dynamically adapted into the model as input. Examiner also notes the validator provides an adaptable process which removes variables from consideration (See Applicant’s Specification at pg. 5). See computer processing unit in Fig. 14). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

e)	and the method includes identifying the length of time lag between the occurrence of the advertisement and the user response data relating thereto being collected and taking said measured time lag into account (Chittilappilly: Figs. 2A-4B and ¶0057-0077 and 0083-0101: Analysis of the collected historical data can serve to infer relationships between marketing stimulations and responses. A portfolio schematic includes three types of media, namely TV, radio, and print media. For each media shown, there is one or more stimulations (e.g., Sl, S2, S3 ... SN) and its respective response (e.g., Rl, R2, R3... RN). There is a one-to-one correspondence between a particular stimulus and its response. Temporal characteristics, such as delays [time lag], are present in a given pair of stimulus-response time-series and these delays can be automatically determined during correlation steps. The length of delay could be determined to be a week for mail campaigns, for example.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s temporal characteristics, such as delays, of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s temporal characteristics, such as delays, of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kitts does not explicitly disclose, however Balakrishnan discloses:

e)	the baseline value being dynamically adapted over time, by using a scalable modulated window for a particular time interval and time shifting position of said window and for each time shifted position the appropriate baseline value for that time interval is calculated so that there are calculated different baseline response levels for different time intervals to thereby create a collection of time-scale representations with selected resolutions for the user response to said one or more advertisements placed by said organization (Balakrishnan: Figs. 2-3 and ¶0038-0053: Media campaigns can be analyzed in an independent model and be trained to forecast the number of impressions for a number of weeks or time interval for media campaign slots. As an example, for a four week campaign, four different predictive models can be created according to different selected time resolutions (i.e. one week ahead of the media campaign plan or 2 weeks ahead of the media campaign plan). The model can be trained for each dataset for each media campaign slots for different time windows (of size k) representing scaled time representation (see scalable windows in Fig. 2). A baseline estimator can provide media campaign slot prediction levels for each value k, see equation in ¶0052).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Balakrishnan’s evaluation of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Balakrishnan’s evaluation of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kitts does not explicitly disclose, however Horowitz discloses:

e)	real-time updated indication of the effectiveness of said one or more advertisement which are specific to that said organization during and after transmission of said one or more advertisements (Horowitz: Fig. 2 and ¶0036-0040: A conversion rate measures the effectiveness of an advertisement as it calculates the rate in which an interaction (i.e. a purchase, click, etc.) is outputted from an advertisement specific to an advertiser. The conversion rate is updated in real-time as the advertisement conversions are occurring or after a predetermined period of time or predetermined number of conversion.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Hororwitz’s collection of conversion data in response to an advertisement because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Hororwitz’s collection of conversion data in response to an advertisement in Kitts would have served Kitts’ pursuit of 

As per Claim 3, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1.

Kitts does not explicitly disclose, however Chittilappilly discloses wherein a strength of correlation between the advertisement and a portion of the said data increases as the time lag reduces (Chittilappilly: Figs. 2A-4B and ¶0057-0077 and 0083-0101: Analysis of the collected historical data can serve to infer relationships between marketing stimulations and responses. A portfolio schematic includes three types of media, namely TV, radio, and print media [advertisement]. For each media shown, there is one or more stimulations (e.g., Sl, S2, S3 ... SN) and its respective response (e.g., Rl, R2, R3... RN). There is a one-to-one correspondence between a particular stimulus and its response. Temporal characteristics, such as delays [time lag], are present in a given pair of stimulus-response time-series and these delays can be automatically determined during correlation steps. See Table 1 and Fig. 4B, specifically embodiment 412, the graph indicates a shorter period (in the curve) which indicates to a shorter change in time or time delay and correlates to an increase in correlation.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s temporal characteristics of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s temporal characteristics of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per Claim 4, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein a calculation is performed as to a probability that the said collected data is resultant from an advertisement (Kitts: See ¶0083 for advertisement as media event. Media events (such as predetermined events radio or television airing), conversion events are collected and analyzed to indicate a “response” which dictates a probability that a particular conversion event was caused by a particular media event. See calculations in ¶0101, 0119.)

As per Claim 5, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein the data relating to the advertisement is collected and then filtered using one or a combination of filtering techniques (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, 0132-0154 ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See ¶0083 where a television media event is an advertisement. The collected data from the data feeds are ingested into the system at the most granular form [first level of granularity]. An instance of a media event is a spot. An attribution problem may address a response associated to the correct spot.  A filtered set of spot and response pairs can calculate a probability distribution of responses given time, whereas the time can be rounded to time intervals of different granularity. See filtering technique ¶0152-0154.).

As per Claim 6, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 5 wherein a filtering step is performed on the collected data to remove from consideration at least some of the data which is a result of an occurrence independent of the said advertisement (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography). is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See ¶0083 where a television media event is an advertisement. The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series. A report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. For example, conversion events that appear in the web channel that have been identified as being due to a media event on television can be removed [remove from consideration] from the report in order to remove disruptive impact of television from the web channel. Examiner notes that if the predetermined event is a web channel event, the occurrence of a television event would be an independent occurrence according to media type.). 

As per Claim 7, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein a filtering step is performed on the collected data at a first level of granularity (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, 0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography). is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). The collected data from the data feeds are ingested into the system at the most granular form [first level of granularity].).

As per Claim 8, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 7 wherein a further filtering step or steps is/are performed which is of a greater degree of granularity than the first in order to allocate the collected data to at least on advertisement from a number of the advertisements which have occurred within a given time period (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, 0132-0154 ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See ¶0083 where a television media event is an advertisement. The collected data from the data feeds are ingested into the system at the most granular form [first level of granularity]. An instance of a media event is a spot. An attribution problem may address a response associated to the correct spot.  A filtered set of spot and response pairs can calculate a probability distribution of responses given time, whereas the time can be rounded to time intervals of different granularity. See Fig. 7, whereas left graph has the granularity of 2 minute intervals and the second graph has 10 minute intervals.).

As per Claim 9, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 8 wherein the filtering is performed in order to identify and allocate the collected data with respect to a plurality of advertisements (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, 0132-0154 ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See ¶0083 where a television media event is an advertisement. The collected data from the data feeds are ingested into the system at the most granular form. An instance of a media event is a spot. An attribution problem may address a response associated to the correct spot.  A filtered set of spot and response pairs can calculate a probability distribution of responses given time, whereas the time can be rounded to time intervals of different granularity. Examiner notes that the spot and response pairs are filtered with respect to a particular spot, therefore the collected response data must be allocated with respect to a spot of a predetermined media event.).

As per Claim 11, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein the collected data is from users who perform a particular action in association with the organization with which the advertisement is (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, 0132-0154 ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). See ¶0083 where a television media event is an advertisement. The collected data from the data feeds are ingested into the system at the most granular form [first level of granularity]. An instance of a media event is a spot. An attribution problem may address a response associated to the correct spot.  A filtered set of spot and response pairs can calculate a probability distribution of responses given time, whereas the time can be rounded to time intervals of different granularity. The graphed filtered set of spot and response pairs can illustrate spikes which represent “call to actions.” For example, "call to actions" in the infomercial television advertisement in which the advertisement calls for the user to call-in to purchase the product. Call to action spikes occur at 12 minutes, 16 minutes, 22 minutes, and 28 minutes. See Fig. 7.).

As per Claim 13, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein the collected data is obtained from a known and partitioned portion of users (Kitts: Claim 2, ¶0106-0118: Known conversion event-media event pairs are collected. The collected known response pairs of user conversions are divided into a training and test sets, whereas a training set is known to be linked to a particular spot.). 

As per Claim 14, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 13 wherein the collected data is processed with respect to the partitioned portion in a first instance, and filtered to identify correlations between the data and the occurrence of the advertisement in the partitioned portion (Kitts: Claim 2, ¶0077-0118: Known conversion event-media event pairs are collected. See ¶0083 where a television media event is an advertisement. The collected known response pairs of user conversions are divided into a training and test sets, whereas a training set is known to be linked to a particular spot [predetermined advertisement]. A model can be trained based on spot-response attributes (whereas, attributes may be a time/date, product, media cost, geography, advertising creative, etc.) for each response pair to determine the correlation of a predicted originating spot. If probability is too low, then attribute to unknown. Following, the model is validated against external information and statistical relationships. Examiner notes that the validation provides filtering by confirming known attribute relationships from the identified correlations.).  

As per Claim 15, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 13.
Kitts does not explicitly disclose, however Chittilappilly discloses wherein the collected data for a plurality of partitioned portions and the advertisements which have occurred therein, are combined into collected data groups to form a larger partitioned portion (Chittilappilly: Figs. 8-10 and ¶0133-0148: A partitioning technique can be used to determine cross-channel effects over all stimuli (e.g. whereas a stimulus may be an advertisement, see Fig. 1A) and over all channels over a selected attribute of one or more stimuli (e.g., spend, frequency, etc.). The stimulations, engagement metrics and responses can be aggregated [combined into larger portions] to analyze one-to-many correspondence of a particular stimulus to a set of observed responses, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 15 wherein the type or granularity of the filtering steps which are preformed is changed with respect to size or particular partitioned portion size for which the collected data is to be processed (Kitts: Figs. 1-5 and ¶0132-0137: A variety of variables are available to predict the probability of the response being conditionally dependent upon the spot (e.g. predetermined media asset instance). Responses can be collected and analyzed by geography. As an example, an attribution model can partition data to only credit web response that occur in the local broadcast region. See Fig. 5. As shown in Fig. 5, Examiner notes that the type of filtering of web responses only is changed with respect to the responses of the geographic sized collected data.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 12 wherein a finer granularity of filtering is used for collected data for smaller partitioned portions than is used in larger partitioned portions (Kitts: Figs. 1-5 and ¶0132-0137: A variety of variables are available to predict the probability of the response being conditionally dependent upon the spot (e.g. predetermined media asset instance). Responses can be collected and analyzed by geography. As an example, an attribution model can partition data to only credit web response that occur in the local broadcast region. See Fig. 5. As shown in Fig. 5, Examiner notes that finer granularity is applied to graphs with a smaller partition or geographic sized collected data (i.e. Philadelphia only.).). 

As per Claim 18, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to any of the claims 13-17 wherein the partitioned portion is a geographical area in which the users from which the data is collected are located (Kitts: Figs. 1-5 and ¶0132-0137: A variety of variables are available to predict the probability of the response being conditionally dependent upon the spot (e.g. predetermined media asset instance). Responses can be collected and analyzed by geography. As an example, an attribution model can partition data to only credit web response that occur in the local broadcast region. See Fig. 5.). 

As per Claim 19, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1.

Kitts does not explicitly disclose, however Chittilappilly discloses wherein the time lag for the collected response data occurring varies depending on the client type, brand type, product or product type to which the advertisement relates (Chittilappilly: Figs. 2A-4B and ¶0057-0077 and 0083-0101: Data may be collected from consumer’s about the firm’s brands, products and competition. The collected data can be modeled to determine engagement metrics specific to a specific brand type or product type (see example of low cost goods in ¶0064). For each specific brand and product type, a type of media of combinations of media [advertisement may be analyzed for respective responses. There is a delay between a particular spend and expectation of a respective response. Modeling of such temporal factors can be considered when developing models. In certain models, temporal characteristics (e.g., delays) are present in a given pair of stimulus-response time-series (see FIG. 4A) and in some cases, delays can be automatically determined during correlation steps). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s temporal characteristics of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s temporal characteristics of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1.

Kitts does not explicitly disclose, however Chittilappilly discloses wherein the time lag for the collected response data occurring may vary depending on a type of media or device which is used by the user to make the response (Chittilappilly: Figs. 2A-4B and ¶0057-0077 and 0083-0101: Analysis of the collected historical data can serve to infer relationships between marketing stimulations and responses. A portfolio schematic includes three types of media, namely TV, radio, and print media. For each media shown, there is one or more stimulations (e.g., Sl, S2, S3 ... SN) and its respective response (e.g., Rl, R2, R3... RN). Responses are dependent on type of media (e.g. TV spots, radio spots, print media mailer, web banner ads, etc.) There is a one-to-one correspondence between a particular stimulus and its response. Temporal characteristics, such as delays [time lag], are present in a given pair of stimulus-response time-series and these delays can be automatically determined during correlation steps.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s temporal characteristics of marketing and advertising events because 

As per Claim 21, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1 wherein the collected response data is split into direct response data, response data which has a time lag, (Kitts: Figs. 1-7 and ¶0126-0154: Drag orders provide examples of diffuse and deferred response data with a time lag. For example, Toll-free numbers (TFNs) are often unique for a television station, however different numbers tend not to be given for separate airings on the same station. Therefore, if an advertisement displays on a station like FOX once at noon and again at 3 pm, and a direct response occurs at 3:30 pm, the same toll free number is being used for each spot. It is likely that the response is due to the airing at 3 pm. However there is a chance that the response is due to the airing at noon [time lag]. In order to prevent the collection of response data with time lag, “lone spot method” can be used. A lone spot are shared linked keys that tie observed responses to a particular spot [direct response data].). 

Kitts does not explicitly disclose, however Chittilappilly discloses brand response data which can be attributed to a brand rather than a particular advertisement (Chittilappilly: Figs. 2A-4B and ¶0057-0077 and 0083-0101: Data may be collected from consumers about the firm’s brands, products and competition. The collected data can be modeled to determine engagement metrics specific to a specific brand type or product type (see example of low cost goods in ¶0064). For each specific brand and product type, a type of media of combinations of media [advertisement] may be analyzed for respective responses.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 24, Kitts in view of Chittilappilly in further view of Balakrishnan in even further view of Horowitz discloses a method according to claim 1.

Kitts does not explicitly disclose, however Chittilappilly discloses wherein the adaptation is in response to a pattern of user response or occurrence of external events relating to the product or service to which the advertisement relates (Chittilappilly: Figs. 1A- 5B and ¶0111-0126: An unsupervised model training flow results in a baseline trained model, whereas a model developer takes a set of experiments and exogenous variables as input. Exogenous variables [related to external factors] serve to eliminate or attenuate effects that are deemed to be independent of the stimulus (e.g. whereas a stimulus may be a predetermined media event, see Fig. 1A) included in the experiments. A baseline trained model is the baseline for a correlation technique for modeling a time-series where data values are weighed over time. A supervised model validation flow resulting in a learning model based on the baseline trained model. A learning model can be validated to achieve a confidence score, and/or precision and recall values. A portion of the experiments are provided as inputs to the learning model and predictions are captured. A model validator compares the predicted responses of the learning model to the measured responses from the response vectors captured empirically, and if a sufficient confidence and/or precision and/or recall is determined, then the learning model is deemed validated. A decision might indicate changes, and path is taken for remedial steps. Remedial steps might include performing correlations with different parameters and/or including or excluding exogenous variables. Model validation can occur over time. See iterative process in Figs. 5A-5B, whereas the model validator validates the pattern of user response relating to the predicted stimuli (see Fig. 1A). See advertisement example in ¶0126.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s modeling collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s modeling collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 25, Kitts in view of Chittilappilly in further view of Balakrishnan discloses a method according to claim 1 wherein the data which is collected includes any or any combination of user purchase of a product, user selection of a particular option to access an internet site, phone access via one or more numbers, a smartphone application, physical purchase by a user, or a user response of an expression of interest (Kitts: Figs. 1.1-1.9 and ¶0077-0105: Conversion events (e.g., a customer who visits a website and decides to buy a product; or a customer that goes to a retail store and buys a product). This may comprise Order Fulfillment Data which is a list of customer purchase events including the person's shipping information, or Ecommerce Data which is a list of customer web purchase events and the customer's shipping information. Conversions are collected to determine the probability of a response with respect to a media event.). 

As per Claim 27, Kitts in view of Chittilappilly in further view of Balakrishnan discloses a method according to claim 26 wherein the said advertisement for a product or service, or public service announcement (Kitts: Figs. 1.1-1.9 and ¶0003-0004, 0077-0105: A media asset can refer to an advertising media that can be published for purposes of advertising. Examples include television airing, radio spot, newspaper spot, and internet publisher page. For example, a television media asset may comprise some combination of station-geography-program-day-hours. A product spot is a media asset instance [event].). 

As per Claim 30, Kitts discloses a method of utilizing data relating to one or more advertisements connected to an organization which occur in a television channel or channels, radio channel and the internet, presented on a television, display screen and/or speakers (Kitts: See ¶0035-0037 for web conversion and phone data associated with the television advertising. The advertisement may be an ecommerce organization for example.) said method comprising: 

a)	identifying a specific URL, landing website, phone number or a coupon utilized by one or more users, for collecting data from one or more sources including an internet site, phone access, smartphone application or a physical purchase of a product, which data relates to one or more actions with the said organization by one or more users with respect to the said one or more advertisements allocating the data which has been collected to predefined time intervals (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0111, ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations [sources] to ensure accurate representation for users (See Fig. 1.1-1.9 and ¶0078-0099) Each media event has the following identified attributes: date; product that was advertised; media cost amount; geography or market (e.g., Boston vs Philadelphia); advertising creative, which is the actual video that was shown. The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series [time interval]. An output to a media event may be a response to the particular media even instance. The response event may be a conversion event where a customer takes an action (i.e. buys a product where an organization is an ecommerce company) in response to the media event. Each response event has a variety of attributes including: a) Date; b) Customer; c) address (e.g., Pleasant Street, Philadelphia); d) phone number; e) credit card; f) email; g) product that was purchased; h) sale amount; i) other information, e.g., transcripts, and so on. In order to attribute responses to spots, the system may need at least some responses which are known to be linked to spots--i.e. where the attribution is known.  This can be done in the following ways: A special URL is created and seeded into the advertisement and only used for the television advertisement; an offer can be added to the advertisement; a unique toll-free phone number (TFN) is seeded into the television advertisement [identifying a URL, website, phone number or coupon used by a user to identify source of a response, such as purchasing a product] (See ¶0106-0111).); 
b)	storing data in storage indicating the occurrence of said one or more advertisements in terms of time at which the one or more advertisements were displayed to one or more users via said television channel or channels, radio channel and the internet via television, display screens and/or speakers and geographical accessibility of said television channel or channels, radio channel and the internet on which said one or more advertisements are displayed (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, ¶0203-0222: Television media event data (e.g., television airing at a particular time [in combination with display of predefined event], on a particular station [television channel], within a particular geography [geographical accessibility]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). As an example, a media event instance may be an advertisement, such as on 10/10/2009 there was an airing at 8:30 pm on FOX for a particular advertisement (See ¶0078-0083). The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases.);
c)	displaying on an electronic display the one or more advertisements and the geographical accessibility of the one or more advertisements wherein the said actions identified in the collected data are determined to have been caused by and be a response to theRESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENT Application No. 14/790,037; Group Art Unit 287617571556 of 9Attorney Docket No. 004810-000002said one or more advertisements (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, ¶0203-0222: Television media event data (e.g., television airing at a particular time [display advertisement], on a particular station, within a particular geography [geographical accessibility of advertisements]). is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9).  Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series. The media event inputs trigger output responses which indicate a probability that a particular conversion event caused by the media event. A report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. See ¶0075-0076, where a presentation layer presents the report via graphical tools [displaying].);
d)	visually indicate the effectiveness of the said one or more advertisements (Kitts: See Fig. 14 and ¶0205-0210: Data is aggregated and loaded into databases. In an experimental method, control groups with similar demographics as a test group can be established. The experimental method tests the effectiveness of media events, such that the test group’s interactions are affected by the television campaigns and the control group’s interactions are not caused or impacted by the television campaign. See Fig. 14 for time scale visualization of conversion rate effectiveness.).
Kitts does not explicitly disclose, however Chittilappilly discloses:
d)	creating a base line, using a computer processing unit, which is a sequence of time related values which indicate a level of the collected data which is indicative of user general activity at the predefined times or time intervals and which is not attributable to the said one or more advertisements, the baseline value being dynamically adapted over time, wherein the method includes the step of a continual adaptation of the baseline in relation to the said collected user response data (Chittilappilly: Figs. 1A-5B and ¶0111-0126: An unsupervised model training flow results in a baseline trained model, whereas a model developer takes a set of experiments and exogenous variables as input [indicative of collected data]. Exogenous variables serve to eliminate or attenuate effects that are deemed to be independent [not attributed to the stimulus] of the stimulus (e.g. whereas a stimulus may be an advertisement, see Fig. 1A) included in the experiments. A baseline trained model is the baseline for a correlation technique for modeling a time-series where data values are weighed over time. Further, a model validator compares the predicted responses of the learning model to the measured responses from the response vectors captured empirically, and if a sufficient confidence and/or precision and/or recall is determined, then the learning model is deemed validated. A decision might indicate changes, and path is taken for remedial steps. Remedial steps might include performing correlations with different parameters and/or including or excluding exogenous variables. Model validation can occur over time.  See iterative and adaptable process in Figs. 5A-5B, whereas changes are dynamically adapted into the model as input. Examiner also notes the validator provides an adaptable process which removes variables from consideration (See Applicant’s Specification at pg. 5). See computer processing unit in Fig. 14). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kitts does not explicitly disclose, however Balakrishnan discloses:

d)	the baseline value being dynamically adapted over time, by using a scalable modulated window for a particular time interval and time shifting position of said window and for each time shifted position the appropriate baseline value for that time interval is calculated so that there are calculated different (Balakrishnan: Figs. 2-3 and ¶0038-0053: Media campaigns can be analyzed in an independent model and be trained to forecast the number of impressions for a number of weeks or time interval for media campaign slots. As an example, for a four week campaign, four different predictive models can be created according to different selected time resolutions (i.e. one week ahead of the media campaign plan or 2 weeks ahead of the media campaign plan). The model can be trained for each dataset for each media campaign slots for different time windows (of size k) representing scaled time representation (see scalable windows in Fig. 2). A baseline estimator can provide media campaign slot prediction levels for each value k, see equation in ¶0052).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Balakrishnan’s evaluation of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Balakrishnan’s evaluation of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kitts does not explicitly disclose, however Horowitz discloses:
d)	collected user response data so as to provide a live or near real time indication of reaction to the said reaction including direct interactions with the said one or more advertisements and intermediate user interactions resulting from the said one or more advertisements in the form of use of the said landing website, phone number or coupon and … the effectiveness of the said one or more advertisements which are specific to that said organization during and after transmission of said one or more advertisements (Horowitz: ¶0029-0036: The advertising system can analyze the effect of advertising campaigns from the advertiser or organization by determining a cost per action from the identification of conversion of the advertisement [conversions are purchase actions in response to one or more advertisements]. A conversion rate measures the effectiveness of an advertisement as it calculates the rate in which an interaction (i.e. a purchase, click, etc.) is outputted from an advertisement specific to an advertiser. The conversion rate is updated in real-time as the advertisement conversions are occurring or after a predetermined period of time or predetermined number of conversion. Accordingly the conversions are recorded in the advertisement database. Such recorded conversions can be filtered at different levels of granularity, such as days, weeks, months or even at the finest granularity of the time at which the conversion is recorded. The conversions are then displayed as a result in the “Results Display.” Examiner notes that a purchase interaction is a direct user response and click interactions represent an intermediate response such that it is the use of a landing website.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Hororwitz’s collection of conversion data in response to an advertisement because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Hororwitz’s collection of conversion data in response to an advertisement in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 31, Kitts discloses a method of utilizing data relating to one or more advertisements connected to an organization which occur in a television channel or channels, radio channel and the internet, presented on a television, display screen and/or speakers (Kitts: See ¶0035-0037 for web conversion and phone data associated with the television advertising. The advertisement may be an ecommerce organization for example.), said method comprising: 

a)	identifying a specific URL, landing website, phone number or a coupon utilized by one or more users, for collecting data from one or more sources including an internet site, phone access, smartphone application or a physical purchase of a product, which data relates to one or more actions with said organization by one or more users with respect to the said one or more advertisements. allocating the data which has been collected to predefined time intervals (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0111, ¶0203-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography) is collected through data feeds from stations [sources] to ensure accurate representation for users (See Fig. 1.1-1.9 and ¶0078-0099) Each media event has the following identified attributes: date; product that was advertised; media cost amount; geography or market (e.g., Boston vs Philadelphia); advertising creative, which is the actual video that was shown. The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series [time interval]. An output to a media event may be a response to the particular media even instance. The response event may be a conversion event where a customer takes an action (i.e. buys a product where an organization is an ecommerce company) in response to the media event. Each response event has a variety of attributes including: a) Date; b) Customer; c) address (e.g., Pleasant Street, Philadelphia); d) phone number; e) credit card; f) email; g) product that was purchased; h) sale amount; i) other information, e.g., transcripts, and so on. In order to attribute responses to spots, the system may need at least some responses which are known to be linked to spots--i.e. where the attribution is known.  This can be done in the following ways: A special URL is created and seeded into the advertisement and only used for the television advertisement; an offer can be added to the advertisement; a unique toll-free phone number (TFN) is seeded into the television advertisement [identifying a URL, website, phone number or coupon used by a user to identify source of a response, such as purchasing a product] (See ¶0106-0111).); 
(Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, ¶0203-0222: Television media event data (e.g., television airing at a particular time [in combination with display of predefined event], on a particular station [television channel], within a particular geography [geographical accessibility]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). As an example, a media event instance may be an advertisement, such as on 10/10/2009 there was an airing at 8:30 pm on FOX for a particular advertisement (See ¶0078-0083). The collected data from the data feeds are ingested into the system at the most granular form. Data is aggregated and loaded into databases.);
c)	displaying on an electronic display the one or more advertisements and the geographical accessibility of the one or more advertisements; wherein the said actions identified in the collected data are determined to have been caused by and be a response to the said one or more advertisements (Kitts: Figs. 1.1-4 and 13-16 and ¶0053-0099, ¶0203-0222: Television media event data (e.g., television airing at a particular time [display advertisement], on a particular station, within a particular geography [geographical accessibility of advertisements]). is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9).  Data is aggregated and loaded into databases. An aggregate attribution percentage is calculated for each media event by aligning the media event occurrence data to a times series. The media event inputs trigger output responses which indicate a probability that a particular conversion event caused by the media event. A report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. See ¶0075-0076, where a presentation layer presents the report via graphical tools [displaying].);

(Kitts: Figs. 1.1-4 and 13-16 and ¶0077-0099, 0203-0210 and 0220-0222: Television media event data (e.g., television airing at a particular time, on a particular station, within a particular geography [advertisement is a television media event, see ¶0083]) is collected through data feeds from stations to ensure accurate representation for users (See Fig. 1.1-1.9). Data is aggregated and loaded into databases. In an experimental method, control groups with similar demographics as a test group can be established. The experimental method tests the effectiveness of media events, such that the test group’s interactions are affected by the television campaigns and the control group’s interactions are not caused or impacted by the television campaign. See Fig. 14 for time scale visualization of conversion rate effectiveness. A report may disclose how media events attribute to provided conversion events. The report can be customized to filter in or out specific media events and/or media channels. For example, conversion events that appear in the web channel that have been identified as being due to a media event on television can be removed [data not being caused is filtered out] from the report in order to remove disruptive impact of television from the web channel. Examiner notes that television media includes both visual and audible media.);  

Kitts does not explicitly disclose, however Chittilappilly discloses:
d)	creating a base line, using a computer processing unit, which is a sequence of time related values which indicate a level of the collected data which is indicative of user general activity at the predefined times or time intervals and which is not attributable to the said one or more advertisements, the baseline value being dynamically adapted over time, (Chittilappilly: Figs. 1A-5B and ¶0111-0126: An unsupervised model training flow results in a baseline trained model, whereas a model developer takes a set of experiments and exogenous variables as input [indicative of collected data]. Exogenous variables serve to eliminate or attenuate effects that are deemed to be independent [not attributed to the stimulus] of the stimulus (e.g. whereas a stimulus may be an advertisement, see Fig. 1A) included in the experiments. A baseline trained model is the baseline for a correlation technique for modeling a time-series where data values are weighed over time. Further, a model validator compares the predicted responses of the learning model to the measured responses from the response vectors captured empirically, and if a sufficient confidence and/or precision and/or recall is determined, then the learning model is deemed validated. A decision might indicate changes, and path is taken for remedial steps. Remedial steps might include performing correlations with different parameters and/or including or excluding exogenous variables. Model validation can occur over time.  See iterative and adaptable process in Figs. 5A-5B, whereas changes are dynamically adapted into the model as input. Examiner also notes the validator provides an adaptable process which removes variables from consideration (See Applicant’s Specification at pg. 5). See computer processing unit in Fig. 14). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Chittilappilly’s measured and collected data of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Chittilappilly’s measured and collected data of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kitts does not explicitly disclose, however Balakrishnan discloses:

d)	the baseline value being dynamically adapted over time, by using a scalable modulated window for a particular time interval and time shifting position of said window and for each time shifted position the appropriate baseline value for that time interval is calculated so that there are calculated different baseline response levels for different time intervals to thereby create a collection of time-scale (Balakrishnan: Figs. 2-3 and ¶0038-0053: Media campaigns can be analyzed in an independent model and be trained to forecast the number of impressions for a number of weeks or time interval for media campaign slots. As an example, for a four week campaign, four different predictive models can be created according to different selected time resolutions (i.e. one week ahead of the media campaign plan or 2 weeks ahead of the media campaign plan). The model can be trained for each dataset for each media campaign slots for different time windows (of size k) representing scaled time representation (see scalable windows in Fig. 2). A baseline estimator can provide media campaign slot prediction levels for each value k, see equation in ¶0052).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Balakrishnan’s evaluation of marketing and advertising events because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Balakrishnan’s evaluation of marketing and advertising events in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kitts does not explicitly disclose, however Horowitz discloses:

d)	wherein one or more filter steps are performed on the said user response data to filter the said user response data into different levels of granularity with the data representing direct user responses to an advertisement having the finest granularity and providing a clear indication of relevance with respect to a particular preceding advertisement display and user response data relating to a response to a brand shown on said one or more advertisement having the coarsest granularity as it relates to a user response received some days after the display of said one or more advertisements said direct user responses (Horowitz: ¶0029-0036: The advertising system can analyze the effect of advertising campaigns from the advertiser or organization by determining a cost per action from the identification of conversion of the advertisement [conversions are purchase actions in response to one or more advertisements]. A conversion rate measures the effectiveness of an advertisement as it calculates the rate in which an interaction (i.e. a purchase, click, etc.) is outputted from an advertisement specific to an advertiser. The conversion rate is updated in real-time as the advertisement conversions are occurring or after a predetermined period of time or predetermined number of conversion. Accordingly the conversions are recorded in the advertisement database. Such recorded conversions can be filtered at different levels of granularity, such as days, weeks, months or even at the finest granularity of the time at which the conversion is recorded. The conversions are then displayed as a result in the “Results Display.” Examiner notes that a purchase interaction is a direct user response and click interactions represent an intermediate response such that it is the use of a landing website.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kitts with Hororwitz’s collection of conversion data in response to an advertisement because the references are analogous/compatible, since each is directed toward features of measuring and predicting response to advertising and marketing events, and because incorporating Hororwitz’s collection of conversion data in response to an advertisement in Kitts would have served Kitts’ pursuit of accurately predicting conversions (See Kitts, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE. ROBINSON
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683